Citation Nr: 1039103	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-17 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a kidney disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to 
service connection for a kidney disability and hypertension.  In 
February 2009, the Veteran was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge.  In June 2009, the 
Board remanded the claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claims.

The Veteran, in written statements and testimony before the 
Board, contends that his current kidney disability and 
hypertension had their onset in May 1969, when he was struck by 
lightning while stationed in Germany.  Specifically, the Veteran 
asserts that the lightning caused him to lose consciousness and 
incur significant burn wounds, soreness, short-term memory loss, 
and ringing in his ears.  He further maintains that, while he 
felt better a few days after the event, an in-service physician 
warned him that his injuries could lead to significant medical 
problems later in life.

The Veteran's account of in-service injuries is corroborated by 
his service medical records, which show that he was hospitalized 
for six hours after being struck by lightning in May 1969.  His 
injuries included skin burns on his calves, which ultimately 
resulted in scarring.  However, his service medical records do 
not specify whether the Veteran suffered any other residual 
effects from that incident.  Nor do those records show any 
complaints or clinical findings related to kidney problems.  

With respect to the Veteran's hypertension claim, the report of 
his December 1966 pre-induction examination shows that his blood 
pressure was measured at 138/80, which was considered normal.  
Subsequent service medical records are negative for any 
complaints or clinical findings of hypertension.  On examination 
in March 1969 prior to his separation from service, his blood 
pressure was assessed as 122/80, which was within normal limits.  

The Veteran now claims that, within three years of leaving 
service, he sought private medical treatment for hematuria and 
was found to have scar tissue on his kidney.  He further contends 
that a private treating physician opined that his kidney problems 
were possibly related to his lightning exposure.  However, the 
Veteran has indicated that this private treating physician has 
since died and that his medical records are no longer available.  
VA medical records dated from March 2002 to August 2009 show that 
the Veteran has a history of microscopic hematuria, prostatic 
hypertrophy, and prostatitis, and that he receives periodic 
treatment for renal colic, lesions, and cysts, and urethral and 
kidney stones.  

The Veteran's VA medical records also show that he has been 
prescribed medication and outpatient treatment for hypertension 
since at least March 2002.  The Veteran now contends that a 
private physician diagnosed him with that condition in June 1997.  
He further asserts that the private physician placed him on blood 
pressure medications, which he took prior to seeking treatment 
through VA.

Pursuant to the Board's June 2009 remand, the Veteran was 
afforded November 2009 VA examinations to address the etiology of 
his kidney problems and hypertension.  During his VA 
genitourinary examination, the Veteran reported that, after being 
struck by lightning, he had experienced bouts of hematuria in 
service.  He further stated that, following his discharge from 
the military, he continued to experience urination problems on an 
ongoing basis.  The Veteran indicated that his kidney and urinary 
tract problems had worsened in the past year to the point that he 
now experienced chronic flank pain and difficulty urinating, 
along with occasional episodes of kidney stones or clots.  He 
added that he had been hospitalized three times in the past year 
for kidney-related problems and had been surgically implanted 
with a stent for a dialating tube.  

Clinical examination revealed right flank tenderness but was 
negative for any kidney, bladder, or urethral abnormalities.  
However, an abdominal and pelvic CT scan revealed calculi in the 
right kidney laterally and a small stone in the proximal ureter 
at the level of the lower pole of the kidney.  Additionally, 
fullness of the renal pelvis and a phlebolith on the left side of 
the pelvis, adjacent to the seminal vesicle, were shown.  Based 
on the results of the examination, the VA examiner diagnosed the 
Veteran with urolithiasis and uretheral stricture with scar 
tissue removal.  The VA examiner noted that the Veteran's kidney 
disabilities were productive of decreased mobility, problems with 
lifting and carrying, and chronic pain.  

After the VA genitourinary examination was completed, the 
examiner issued a December 2007 opinion indicating that it was 
possible that, in addition to scarring in his lower extremities, 
the Veteran could have experienced burns and tissue damage in his 
kidneys and other internal organs as a result of his in-service 
lightning exposure.  Nevertheless, that examiner also indicated 
that he could not resolve whether the Veteran's current kidney 
problems were caused or aggravated by his exposure to lightning 
without resorting to speculation.  The examiner added that there 
were very few studies that followed severe shock for long effects 
and that it was difficult to prove that something else, such as 
smoking, obesity, alcohol abuse, or a poor diet, did not 
interfere with the Veteran's kidneys during his 30 years of 
living since he left service.

The Veteran also was afforded a November 2008 VA examination to 
address his hypertension claim.  During that examination, which 
was conducted by the same examiner who assessed his kidney 
problems, the Veteran recounted his history of being struck by 
lightning and subsequent treatment for hypertension.  On clinical 
evaluation, the Veteran's blood pressure was assessed as 143/83.  
Additional cardiovascular testing was found to support a 
diagnosis of controlled hypertension.  However, after reviewing 
the results of the examination, the VA examiner indicated that he 
could not determine, without resorting to speculation, whether 
the Veteran's hypertension was related to his in-service 
lightning exposure or to any other aspect of his active duty.  
The VA examiner could not find any literature to connect 
hypertension to lightening or electrical shock and, thus, could 
only speculate whether the Veteran's controlled hypertension was 
related to an internal organ injury incurred when he was struck 
by lightning.  Significantly, the VA examiner did not indicate 
that the opinions with respect to the Veteran's kidney and 
hypertension claims were based on a review of the claims folder.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board recognizes that the 
Veteran has already been afforded VA examinations in support of 
his claims.  However, the Board considers it significant that the 
VA examiner who performed those examinations could not determine 
whether the Veteran's kidney problems and hypertension were 
related to his in-service lightning injuries without resorting to 
speculation.  Such opinions, in which a medical provider is 
unable to opine regarding any causal connection between a 
Veteran's current complaints and his period of service, have been 
characterized as non-evidence, and therefore lack probative 
value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Thus, the Board 
finds that the prior VA examiner's opinions are not probative for 
the purpose of determining whether the Veteran's current kidney 
problems and hypertension were incurred or aggravated by service.

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the Board finds it necessary 
to remand this case so that the VA examiner may provide definite 
opinions with respect to the etiology of the Veteran's kidney 
problems and hypertension.  Those opinions should be based on a 
review of the entire claims folder.  38 C.F.R. § 4.1 (2010).  
Moreover, if the VA examiner who previously examined the Veteran 
is not available, the Veteran should be afforded additional VA 
examinations and etiological opinions to fully and fairly address 
the merits of his claims.  

A remand is also warranted to obtain private medical records.  
The Veteran has indicated that, beginning in June 1997, he sought 
treatment for hypertension from a private medical provider.  
However, with the exception of an October 2008 private urology 
report, no private medical records pertinent to the Veteran's 
claim have been associated with his claims folder.  Because the 
Board is on notice that outstanding private treatment records may 
exist that are relevant to the Veteran's hypertension claim, and 
since this case is being remanded for additional development, the 
Board finds that an effort to obtain those private medical 
records should be made.  While the Board recognizes that the 
Veteran previously provided a signed authorization for the 
release of his private medical records, it should be explained 
that his reauthorization of the release of records that were 
previously unidentified is necessary before those records may be 
obtained.

Finally, it appears that VA medical records may be outstanding.  
The record shows that, as of August 2009, the Veteran was 
receiving regular VA treatment for kidney problems and 
hypertension.  However, no subsequent VA medical records have 
been associated with the claims folder.  Because it appears there 
may be additional VA medical records dated after August 2009 that 
are pertinent to his claims, the Board finds that those 
additional records should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide a completed release form (VA Form 21- 
4142) authorizing VA to request copies of records 
from the private medical provider who treated him 
for hypertension beginning in June 1997.  Explain 
to the Veteran that his prior authorization for 
the release of his private medical providers' 
records has expired, and that he will need to 
reauthorize the release of those records in order 
for VA to obtain them.  The Veteran should be 
advised that he can also submit those records 
himself.  If the Veteran provides a completed 
release form, then request the identified 
treatment records.  All attempts to secure those 
records must be documented in the claims folder, 
and the Veteran and his representative should be 
notified of any unsuccessful efforts.

2.  Obtain and associate with the claims folder 
all medical records from the VA Medical Centers 
in Big Spring, Texas, and Albuquerque, New 
Mexico, dated from September 2009 to the present.

3.  After the above development has been 
completed, arrange for the VA examiner who 
examined the Veteran in November 2009 to render 
additional opinions with respect to the etiology 
of his kidney problems and hypertension.  If that 
examiner is not available, please forward this 
request to another qualified examiner.  No 
further examination of the Veteran is necessary 
unless the examiner determines otherwise.  The 
examiner should review the claims folder and 
should note that review in the report.  The 
rationale for all opinions should be explained.  
The examiner should reconcile all findings with 
the other pertinent evidence of record, including 
the service medical records showing that the 
Veteran's blood pressure on entry and separation 
and that he was hospitalized after being struck 
by lightning in May 1969.  The examiner should 
also expressly consider the post-service medical 
records showing ongoing treatment for kidney 
problems and hypertension and the November and 
December 2009 VA examination reports and 
opinions, which indicated that the Veteran has 
current kidney conditions and hypertension but 
declined to state whether those disabilities were 
related to his active service.  Additionally, the 
VA examiner should consider the Veteran's 
assertions that an in-service medical provider 
told him he was likely to experience long-term 
medical complications after being struck by 
lightning and his reports of a continuity of 
kidney problems and hypertension-related 
symptomatology since his period of active 
service.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where examiner did 
not comment on Veteran's report of in-service 
injury and relied on lack of evidence in service 
medical records to provide a negative opinion).  
Specifically, the examiner should address the 
following:

a)  Diagnose all current kidney 
disabilities.

b)  State whether it is at least as likely 
as not (50 percent probability or greater) 
that any current kidney disability was 
caused or aggravated by the May 1969 
episode in which the Veteran was struck by 
lightning while on active duty.  

c)  State whether it is at least as likely 
as not (50 percent probability or greater) 
that any current kidney disability is 
otherwise related to the Veteran's active 
service.   

d)  State whether it is at least as likely 
as not (50 percent probability or greater) 
that the Veteran's hypertension was caused 
or aggravated by the May 1969 episode in 
which he was struck by lightning while on 
active duty.

e)  State whether it is at least as likely 
as not (50 percent probability or greater) 
that the Veteran's hypertension is 
otherwise related to his period of active 
service.

3.  Then, readjudicate the claims.  If any 
aspect of the decision remains adverse to the 
appellant, issue a supplemental statement of 
the case.  Allow the appropriate time for 
response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


